      Case 4:16-cv-00591 Document 91-1 Filed on 12/05/19 in TXSD Page 1 of 1




                            IN THE UNITED STATES DISTRICT
                          COURT FOR THE SOUTHERN DISTRICT
                              OF TEXAS HOUSTON DIVISION

 DANYAL SHAIKH                                      §
     Plaintiff,                                     §
                                                    §
 v.                                                 §             Civil Action No. 4:16-CV-00591
                                                    §
 TEXAS A&M UNIVERSITY                               §
 COLLEGE OF MEDICINE and                            §
 MICHAEL YOUNG                                      §
     Defendants.                                    §

                              ORDER ON THE MOTION TO SEAL

        LET IT BE KNOWN that on this ________ day of ______________________, 2019, this

Court considered Plaintiff’s Motion to Seal.

        Upon careful review of Plaintiff’s motion, IT IS ORDERED THAT Plaintiff’s Motion is

hereby GRANTED.

        Plaintiff Danyal Shaikh may file his Response to Defendant’s Reply on or before June 27,

2016. This Court hereby enters this order sealing the records of this matter and all documents within it,

where they shall remain under seal until a protective order has been entered by the Court pursuant to Rule

26(c) of the Federal Rules of Civil Procedure.

                                                 _____________________________
                                                 PRESIDING JUDGE




ORDER - PLAINTIFF’S MOTION TO SEAL                                                                      1
